PRATT, J.,
(dissenting.) This is an appeal from a judgment entered upon a verdict by a jury, and from an order denying a motion for a new trial upon the minutes. It is objected that a photograph of a portion of the bin where the accident did not *359take place was admitted in evidence. It was admitted solely for the purpose of showing the plan of construction, and so qualified by the court. There was no dispute that it correctly showed the general plan of construction, and in no way could mislead the jury, or prejudice the defendant. McCarragher v. Rogers, 120 N. Y. 532, 24 N. E. Rep. 812, and cases there cited. Neither do we think it was error to admit the opinion of experts. The questions in issue were not subjects of general knowledge, but involved engineering skill, and long practical experience, to elucidate. It has always been allowed to examine experts in mechanics, such as bridge building, the operation of all kinds of machinery,—in fact, in almost every art and science. The structure of these bins; the direclion and amount of strain to be applied when used; the size, strength, and durability of the material; and the manner in which they were constructed,—were subjects that could not well be placed before the minds of the jury by a mere description. It required peculiar knowledge and skill, and was the result of practical experience. In Oties v. Aluminum Co., (Sup.) 7 N. Y. Supp. 251, the plaintiff was injured by the fall of a derrick, and the court held that it was competent to show by the evidence of experts what was a safe and proper way of erecting and supporting the mast. The rule is well stated by Mi*. Justice Brown in Van Wycklen v. City of Brooklyn, 118 N. Y. 424, 24 N. E. Rep. 179:
“That upon which the opinion of witnesses may be given must be one of science or skill, or one of which observation and experience have given the opportunity and means of knowledge, which exist, in reason, rather than descriptive facts, and therefore cannot-be intelligently communicated to others, not familiar with the subject, so as1 to possess them with full understanding of it.”
Under this rule, we think the evidence was properly admitted.
It may be said that all expert evidence, although given in the form of an opinion, is nevertheless this,—of facts which skill and experience have taught the expert always exist in connection with certain other facts. Take the ordinary case of asking a physician and surgeon the cause of death, where full history of the case is given. He answers in the form of an opinion, but it is nevertheless a fact which he knows, from experience, always follows the facts submitted in the particular case. Such facts are known to the expert to the same degree of certainty that a mathematician knows the result of a problem in mathematics. Much stress is laid upon the contention that the evidence does not support the verdict. If it was the duty of the jury to believe all the testimony of defendant’s witnesses, without qualification, and notwithstanding the other facts in the case, there may be some foundation for this contention; but it was the right of the jury to pass upon the whole evidence, and we cannot say the verdict is not fully sustained by the evidence. Taking into consideration all the evidence, the jury were at liberty to find neglect of duty on the part of defendant in several particulars, and they have done so> and the verdict must stand. Judgment affirmed, with costs.